Judgment in an action brought to recover damages for personal injuries and for damages to personal property as the result of a collision between motor trucks reversed on the facts and a new trial granted, costs to appellant to abide the event. The finding of the jury that the collision between the trucks occurred west of the westerly line of Scherer boulevard and while plaintiffs’ truck was standing still or nearly so was contrary to the testimony and the physical facts shown in the case. Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ., concur. '